Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 October 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
In lines 1 – 2 of claim 3, “a continuous well and drilling a second interconnecting well segment” should be changed to “the continuous well and drilling the second interconnecting well segment”.
In line 3 of claim 3, “geologic formation has” should be changed to “a geologic formation that has”, or something similar.
In line 2 of claim 11, “a continuous well and drilling a second interconnecting well” should be changed to “the continuous well and drilling the second interconnecting well”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a geothermal well” in line 1.  The original disclosure describes a geothermal system but fails to describe the “a geothermal well” and, therefore, the aforementioned limitation represents new matter.
Claim 1 recites “an inlet well segment” in line 3 and “an outlet well segment” in line 4.  However, the original disclosure fails to disclose inlet and outlet well segments.  The original disclosure describes an inlet well and an outlet well.  Therefore, the aforementioned limitations represent new matter.  Claims 16 and 17 contain similar errors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 and 17 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 20, it is unclear whether the “well segments” recited in line 2 refers to the inlet well segment, the outlet well segment, the partial well segment, and the interconnecting well segment, or combinations thereof.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 1, line 7:  “said interconnecting well segment”.  It is unclear whether the aforementioned limitation refers to the first interconnecting well segment or the second interconnecting well segment.
Claim 13, line 2:  “said interconnecting well segment”.  It is unclear whether the aforementioned limitation refers to the first interconnecting well segment or the second interconnecting well segment.
Claim 13, lines 3 - 4:  “said interconnecting well segment”.  It is unclear whether the aforementioned limitation refers to the first interconnecting well segment or the second interconnecting well segment.
Claim 14, lines 3 - 4:  “said interconnecting well segment”.  It is unclear whether the aforementioned limitation refers to the first interconnecting well segment or the second interconnecting well segment.
Claim 15, lines 3 - 4:  “said interconnecting well segment”.  It is unclear whether the aforementioned limitation refers to the first interconnecting well segment or the second interconnecting well segment.
Claim 17, lines 2 - 3:  “said partial well”
Claim 18, line 1:  “said partial well”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donderici et al. (US 2015/0091577).  Donderici discloses a method for drilling in a predetermined configuration within a geologic formation, comprising: drilling in said formation a well having an inlet well segment (10) and an outlet well segment (vertical segment of well 12); drilling a partial well segment (another well; paragraph 0026) proximate or distal from at least one of said inlet well segment and said outlet well segment for signaling for communication with at least one of said inlet well segment and said outlet well segment; and drilling an interconnecting well segment (horizontal segment of well 12) continuously connecting said inlet well segment and said outlet well segment with signaling (transmitters 16; receivers 18) for communication between at least said inlet well segment, said outlet well segment, and said partial well segment (Figs. 1A and 1B; paragraphs 0021 - 0026 and 0051).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. in view of Longbottom (US 6,199,633).
Regarding claim 1, Donderici discloses a method for drilling a geothermal well in a predetermined configuration comprising: drilling an inlet well segment (10) extending from a surface inlet into the Earth and an outlet well segment (vertical segment of well 12) extending from a surface outlet into the Earth; drilling with signaling for communication between said inlet well segment and said outlet well to form a continuous well having a first interconnecting well segment (horizontal segment of well 12) between said inlet well segment and said outlet well segment, said interconnecting well segment having a predetermined geometric configuration relative to said inlet well segment and said outlet well segment; and signaling for communication between a signaling device (transmitter 16) distal end of said first interconnecting well segment (via magnetic dipole transmitters 16, magnetic dipole receivers 18) (Figs. 1A and 1B; paragraphs 0021 - 0026 and 0051). Donderici fails to disclose drilling a second interconnecting well segment with signaling for communication between a signaling device distal 

Regarding claim 4, Donderici further discloses drilling a partial well segment (another well; paragraph 0026) proximate or distal from at least one of said inlet well segment and said outlet well segment for signaling for communication with at least one of said inlet well segment, said outlet well segment, or said interconnecting well segment (paragraph 0026).
Regarding claim 5, Donderici fails to disclose the step of establishing further signaling for communication from said continuous well and said second interconnecting well segment for guiding the drilling of further interconnecting well segments and continuous wells in operative connection in a predetermined configuration. Longbottom teaches the step of establishing further signaling (guidance beacons 34 placed at multiple positions along the second interconnecting well segment, the second interconnecting well segment comprising one of the multiple lateral wellbores) for communication from said continuous well and said second interconnecting well segment (the second interconnecting well segment comprising one of the multiple lateral wellbores) for guiding the drilling of further interconnecting well segments and continuous wells in operative connection in a predetermined configuration (Figs. 1A - 1F illustrate multiple lateral wellbores connected to a continuous well; Figs. 2 and 3A - 3C illustrate the a means for connecting a lateral wellbore to a parent wellbore; abstract; col. 6, lines 47 - 62; col. 8, lines 12 - 29). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the second interconnecting segment(s) as taught by Longbottom so that fluids can be injected or produced from multiple locations within a formation of interest from a single wellbore extending downward from the surface.

Regarding claim 8, Donderici further discloses the signaling for communication is conducted in a predetermined sequence (transmitter 16 induces a current along target casing 11 and then receivers 18 sense the magnetic field) between said well segments (Fig. 2; paragraph 0023).
Regarding claim 9, Donderici further discloses drilling the inlet well segment and the outlet well segment is conducted independently from discrete locations (see location of drilling tower above well 10 and the location of the drill bit 23) for said inlet well segment and said outlet well segment (Fig. 1A).
Regarding claim 10, Donderici further discloses providing superterranean signaling devices (system control center 24) and subterranean signaling devices (16, 18) for guiding drilling (Figs. 1A, 1B, and 10; paragraphs 0023 and 0025).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Donderici et al. (US 2016/0273345) in view of Longbottom (US 6,199,633). Donderici discloses a method for drilling a geothermal well in a predetermined configuration, comprising: drilling an inlet well segment (injector wellbore 12) extending from a surface inlet into the Earth and an outlet well segment (vertical segment of producer wellbore 10) extending from a surface outlet into the Earth; drilling with signaling for communication between said inlet well segment and said outlet well segment to form a continuous well having a first interconnecting well segment (horizontal segment of wellbore 12) between said inlet well segment and said outlet well segment, said interconnecting well segment having a predetermined geometric configuration relative to said inlet well segment and said outlet well segment; and signaling for communication from said inlet well (via magnetic dipole 16, beacon 17, magnetic fields 18), said outlet well and said interconnecting well segment (Fig. 1A; paragraphs 0020 - 0023).  Donderici fails to .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (577) in view of Longbottom as applied to claim 1 above, and further in view of Alberty et al. (US 2013/0299241). .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (‘577) in view of Longbottom as applied to claim 1 above, and further in view of Georgi et al. (US 2015/0159478). Donderici in view of Longbottom discloses all of the claim limitations except the signaling for communication comprises transceiving between said well segments. Georgi teaches signaling for communication between well segments comprises using a transceiver, a transmitter, and/or a receiver (paragraph 0058). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the signaling for communication via transceiver as taught by Georgi for the signaling means as disclosed above as a design consideration within the skill of the art. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (‘345) in view of Longbottom and Muir et al. (US 2017/0130703). Donderici in view of Longbottom fails to disclose the formation is a thermally productive geothermal formation. Muir teaches a continuous well (10, 14) within a thermally productive geothermal formation (subsurface zone 12) (Fig. 1; abstract; .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (577) in view of Longbottom as applied to claim 1 above, and further in view of Crespo et al. (US 8,985,212).
Regarding claim 13, Donderici in view of Longbottom discloses all of the claim limitations except conditioning at least said interconnecting well segment with a sealant to facilitate thermal recovery by working fluid flow through said continuous well without casing or liner material in said interconnecting well segment. Crespo teaches conditioning a well segment (wellbore) with a sealant to facilitate thermal recovery by working fluid flow through said well without casing or liner material in said well segment (col. 2, lines 53 - 66; col. 3, line 62 - col. 4, line 2; col. 19, lines 25 - 35; col. 20, line 28 - col. 21, line 14). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the interconnecting well segment as disclosed above with the conditioning as taught by Crespo to influence the drilling fluid oil to water ratio and/or solids concentration toward the desired oil to water ratio and/or solids concentration.
Regarding claim 14, Donderici in view of Longbottom discloses all of the claim limitations except conditioning is effected by at least one of continuously, discontinuously, during, after and in sequenced combinations of drilling of at least one of said inlet well segment, said outlet well segment or said interconnecting segment. Crespo teaches conditioning is effected by at least one of continuously, .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (577) in view of Longbottom and Crespo et al. as applied to claim 13 above, and further in view of Ye et al (US 2016/0362951). Donderici in view of Longbottom and Crespo discloses all of the claim limitations except dynamically modifying said conditioning responsive to signaling data from at least one of the drilling operations of said inlet well segment, said outlet well segment or said interconnecting well segment. Ye teaches dynamically modifying a well fluid responsive to signaling data (thermal conductivity sensors 38, 40) from at least one of the drilling operations of the well segment (paragraphs 0015 and 0024). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the interconnecting well segment and well fluid located therein as disclosed above with the conditioning as taught by Ye to influence the drilling fluid oil to water ratio and/or solids concentration toward the desired oil to water ratio and/or solids concentration.

Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (‘577).
Regarding claim 17, as discussed above, Donderici discloses a well having an inlet well segment and an outlet well segment; and a partial well segment. Donderici fails to disclose the step of forming a second well having an inlet well segment and an outlet well segment from said partial well. It would 
Regarding claim 18, Donderici discloses a partial well spaced apart from the inlet well segment and the outlet well segment (paragraph 0026). Donderici fails to disclose said partial well comprises a plurality of individual spaced apart well segments. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a plurality of partial well segments to provide a more detailed geo-locating system to allow for a more precise positioning of the inlet well segment, the outlet well segment, and the interconnecting well segment relative to each other. Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 19, Donderici fails to disclose a plurality of individual spaced apart well segments; and signaling between said plurality of individual spaced apart well segments to form connected continuous well segments. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a plurality of partial well segments to provide a more detailed geo-locating system to allow for a more precise positioning of the inlet well segment, the outlet well segment, and the interconnecting well segment relative to each other. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the partial well segments as taught by Donderici to include an inlet well segment and an outlet well segment .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (‘577) in view of Georgi et al. Donderici discloses all of the claim limitations except the signaling for communication comprises transceiving between well segments. Georgi teaches signaling for communication between well segments comprises using a transceiver, a transmitter, and/or a receiver (paragraph 0058). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the signaling for communication via transceiver as taught by Georgi for the signaling means as disclosed above as a design consideration within the skill of the art. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that Donderici et al. (US 2015/0091577) fails to disclose “drilling an interconnecting well segment continuously connecting said inlet well segment and said outlet well segment with signaling for communication between at least said inlet segment, said outlet segment, and said partial well segment”.  Applicant argues that Donderici discloses signaling only from the ends of the well segments.  Examiner replies that Fig. 1A of Donderici teaches transmitters 16 and receivers 18 located between (in the interconnecting segment) said inlet segment and said outlet segment for signaling to maintain the interconnecting segment (horizontal segment of wellbore 12) at a desired distance and direction from outlet well segment 10 (paragraph 0023).  
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
10/20/2021